Dear Mr. Speed:
I understand your question to be:
      May Mrs. Betty Lee, chairman and member of the St. Helena Parish Hospital Service District Number One (the district), concurrently hold employment as an administrator with the St. Helena Community Health Center (the center)?
Your question invokes review of the Dual Officeholding and Dual Employment Laws, LSA-R.S. 42:61, et seq. For purposes of application of that law, the hospital service district is a local political subdivision as defined in LSA-R.S.42:62(9), see also LSA-R.S. 46:1064(A); see also Attorney General Opinion 85-860. Because you advise that the St. Helena Parish Community Health Center is federally subsidized, we consider Mrs. Lee to be an employee of the United States Government. This scenario might, at first glance, require application of LSA-R.S.42:62(A), stating:
      A. No person holding an elective office, appointive office, or employment in any of the branches of state government or of a political subdivision thereof shall at the same time hold another elective office, appointive office, or employment in the government of a foreign country, in the government of the United States, or in the government of another state.
However, we find the foregoing prohibition to be inapplicable as exempted by the terms of LSA-R.S. 42:66(H):
      H. Nothing in this Part shall be construed to prevent a member of a board of a health care facility of the state, or a political subdivision thereof, from also serving as an employee of a health care facility of the United States government.
We are of the opinion that the law allows Mrs. Lee to continue in her membership with the hospital service district board while continuing in her employment with the federal health care facility. We further suggest you seek a reply from Mr. Gray Sexton, Commission on Ethics for Public Employees, 8401 United Plaza Boulevard, Suite 200, Baton Rouge, Louisiana, 70809, (504) 922-1400.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received:
Date Released: June 23, 1996
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL